Citation Nr: 1104070	
Decision Date: 02/01/11    Archive Date: 02/14/11

DOCKET NO.  09-20 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for a left leg disability 
(claimed as shin splints and burning pain).  

2.  Entitlement to service connection for a right leg disability 
(claimed as shin splints and burning pain).  

3.  Entitlement to service connection for a left knee disability.

4.  Entitlement to service connection for a right knee 
disability.  

5.  Entitlement to service connection for a left ankle 
disability.  

6.  Entitlement to service connection for a right ankle 
disability.  

7.  Entitlement to service connection for a left foot disability.  

8.  Entitlement to service connection for a right foot 
disability.  

9.  Entitlement to service connection for varicose veins of the 
lower extremities.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 


INTRODUCTION

The Veteran had active service from May 1973 to March 1974.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2008 rating decision of the Department 
of Veterans Affairs Regional Office (RO) in St. Petersburg, 
Florida, denying the claims currently on appeal.  

The Veteran was afforded a videoconference hearing before the 
undersigned Veterans Law Judge in September 2010.  A written copy 
of this transcript has been prepared and incorporated into the 
evidence of record.  






FINDINGS OF FACT

1.  A left leg disability, claimed as shin splints and burning 
pain, did not manifest during, or as a result of, active military 
service. 

2.  A right leg disability, claimed as shin splints and burning 
pain, did not manifest during, or as a result of, active military 
service.  

3.  A left knee disability did not manifest during, or as a 
result of, active military service.  

4.  A right knee disability did not manifest during, or as a 
result of, active military service.  

5.  A left ankle disability did not manifest during, or as a 
result of, active military service.  

6.  A right ankle disability did not manifest during, or as a 
result of, active military service.  

7.  The Veteran has not been diagnosed with a left foot 
disability, nor is there evidence of such a disability during 
active military service.  

8.  The Veteran has not been diagnosed with a right foot 
disability, nor is there evidence of such a disability during 
active military service.  

9.  The Veteran has not been diagnosed with varicose veins of the 
lower extremities bilaterally, nor is there evidence suggesting 
that such a disability arose due to military service.  




CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service 
connection for a left leg disability, claimed as shin splints and 
burning pain, have not been met.  38 U.S.C.A. §§ 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2010).  

2.  The criteria for establishing entitlement to service 
connection for a right leg disability, claimed as shin splints 
and burning pain, have not been met.  38 U.S.C.A. §§ 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2010).  

3.  The criteria for establishing entitlement to service 
connection for a left knee disability have not been met.  
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).  

4.  The criteria for establishing entitlement to service 
connection for a right knee disability have not been met.  
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).  

5.  The criteria for establishing entitlement to service 
connection for a left ankle disability have not been met.  
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).  

6.  The criteria for establishing entitlement to service 
connection for a right ankle disability have not been met.  
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).  

7.  The criteria for establishing entitlement to service 
connection for a left foot disability have not been met.  
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).  

8.  The criteria for establishing entitlement to service 
connection for a right foot disability have not been met.  
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).  

9.  The criteria for establishing entitlement to service 
connection for varicose veins of the lower extremities 
bilaterally have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

VA has a duty to notify and assist veterans in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the Veteran of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the Veteran is expected to provide in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements 
of a service-connection claim, including: (1) veteran status; (2) 
existence of a disability; (3) a connection between a veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must 
include information that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id. at 486.  

Previously, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that the failure to provide pre-
adjudicative notice of any of the necessary duty to notify 
elements was presumed to create prejudicial error.  Sanders v. 
Nicholson, 487 F.3d 881 (2007).  VA was required to show that 
that the error did not affect the essential fairness of the 
adjudication, and that to make such a showing the VA had to 
demonstrate that the defect was cured by actual knowledge on the 
claimant's part or that a benefit could not have been awarded as 
a matter of law.  Id.  However, the United States Supreme Court 
(Supreme Court) recently held this framework to be inconsistent 
with the statutory requirement that the CAVC take "due account 
of the rule of prejudicial error" under 38 U.S.C.A. 
§ 7261(b)(2).  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In 
reversing the Federal Circuit's decision, the Supreme Court held 
that the burden is on the claimant to show that prejudice 
resulted from the error, rather than on VA to rebut a presumed 
prejudice.  Id.

Here, the duty to notify was satisfied by way of a letter sent to 
the Veteran in April 2008 that fully addressed all notice 
elements and was sent prior to the initial RO decision in this 
matter.  The letter informed her of what evidence was required to 
substantiate the claims and of her and VA's respective duties for 
obtaining evidence.  She was also asked to submit evidence or 
information in her possession to the RO.  

Under these circumstances, the Board finds that the notification 
requirements have been satisfied as to both timing and content.  
Adequate notice was provided to the Veteran prior to the transfer 
and certification of her case to the Board that complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting her in the procurement 
of service medical records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  VA has obtained copies of the Veteran's service 
treatment records, as well as incorporating private medical 
records into the claims file.  

The Board recognizes that the Veteran has not been afforded a VA 
examination in this case, and that she has requested an 
examination for her disabilities.  However, a VA examination 
would serve no useful purpose in this case, and as such, 
appellate review may proceed without prejudice to the Veteran.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained with 
respect to a Veteran's claim for benefits, there are four factors 
for consideration.  These four factors are:  (1) whether there is 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases manifesting 
during an applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated with 
the Veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on the 
claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 
38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for 
Veterans Claims has stated that this element establishes a low 
threshold and requires only that the evidence "indicates" that 
there "may" be a nexus between the current disability or 
symptoms and the Veteran's service. 

In this case, no examination is necessary in order to adjudicate 
the Veteran's claims because there is no evidence to satisfy the 
second McLendon criteria discussed above.  The Veteran's service 
treatment records are entirely silent regarding any disorder or 
symptom of either lower extremity.  In fact, the Veteran herself 
denied such symptoms in her report of medical history associated 
with her separation examination and reported her health as good.  
The first post-service evidence of complaints regarding the 
joints is from March 2007.  Therefore, there is no credible 
evidence establishing that a disease or injury occurred during 
service or within a presumptive period of time.  As such, a 
medical examination would serve no useful purpose in this case, 
since the requirement of an in-service disease or injury to 
establish a service connection claim cannot be met upon 
additional examination.  The Veteran was not prejudiced by the 
lack of VA examination.

Hence, no further notice or assistance to the Veteran is required 
to fulfill VA's duty to assist her in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 
1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Relevant Laws and Regulations

Service connection will be granted if it is shown that the 
Veteran suffers from a disability resulting from personal injury 
suffered or disease contracted in the line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders 
diagnosed after discharge will still be service connected if all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d); 
see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Service connection requires a finding of the existence of a 
current disability and a determination of a relationship between 
that disability and an injury or disease incurred in service.  
Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

To establish service connection, there must be:  (1) a medical 
diagnosis of a current disability; (2) medical or, in certain 
cases, lay evidence of in-service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus between an 
in-service injury or disease and the current disability.  Hickson 
v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996)).  

Where a veteran has served for 90 days or more during a period of 
war, or during peacetime service after January 1, 1947, and a 
chronic disorder, such as arthritis, becomes manifest to a degree 
of 10 percent within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309 (2010).  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 
186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 
(1998) (citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a 
layperson without the appropriate medical training and expertise 
is not competent to provide a probative opinion on a medical 
matter, to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder)).  Lay 
evidence, if competent and credible, may serve to establish a 
nexus in certain circumstances.  See Davidson v. Shinseki, 581 
F.3d 1313 (2009) (noting that lay evidence is not incompetent 
merely for lack of contemporaneous medical evidence).  

Facts and Analysis

The Veteran contends that she is entitled to service connection 
for bilateral disabilities of the lower extremities, including 
shin splints with burning pain, knee disabilities, ankle 
disabilities, foot disabilities and varicose veins.  However, as 
outlined below, there is no credible evidence of this disability 
manifesting during, or as a result of, active military service.  
As such, service connection is not warranted.  

The Veteran's service treatment records indicate that he did not 
suffer from any disability of either lower extremity during her 
active military service.  Her service treatment records are 
entirely silent regarding any complaints of either lower 
extremity.  Also, according to her February 1974 separation 
examination, clinical evaluation of the lower extremities was 
normal at the time of separation.  The Veteran also indicated in 
her report of medical history associated with this examination 
that she did not then, nor had she ever, suffered from cramps in 
her legs, bone, joint or other deformity, "trick" or locked 
knee, foot trouble, or neuritis.  The Veteran also wrote that her 
present health was "[g]ood" and she denied any other 
significant medical history.  As such, the Veteran's service 
treatment records reflect that she did not suffer from a chronic 
disability of the lower extremities during active military 
service.  

In addition, the Veteran's post-service treatment records suggest 
that the Veteran did not suffer from chronic symptoms of a 
disorder of either lower extremity since her separation from 
active duty.  The first medical evidence of complaints regarding 
the joints is a private medical record dated March 2007, and this 
record does not clearly demonstrate which joints were hurting.  
When considering whether or not to grant a claim for service 
connection, the Board may take into consideration the passage of 
a lengthy period of time in which the Veteran did not complain of 
the disorder at issue.  See Maxson v. West, 12 Vet. App. 453, 459 
(1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000); see also Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. 
Cir. 2002) (the definition of evidence encompasses "negative 
evidence" which tends to disprove the existence of an alleged 
fact, i.e., the lack of evidence is itself evidence).  In this 
case, the absence of any medical evidence of treatment or 
complaints regarding either lower extremity for more than three 
decades tends to suggest that the Veteran has not suffered from 
chronic symptomatology since her separation from active duty.  

The above conclusion is further supported by the March 2007 
private medical record itself.  According to this record, the 
Veteran had been suffering from pain or swelling in the 
"neck/shoulder/elbow/wrist/fingers/back/hip/knee/ankle" for the 
past three months after lifting something heavy.  The record does 
not mention any history of chronic lower extremity pain or long 
standing symptomatology.  A subsequent private treatment record 
from April 2008 notes that the Veteran had pain in both of her 
knees and ankles with cracking and popping, and that she suffered 
from shin splints and burning in the lower extremities.  A 
diagnosis of osteoarthritis of the knees and ankles was assigned.  
However, there was again no suggestion that these disabilities 
were in any way related to military service or that they had 
existed since military service.  

Furthermore, the record fails to demonstrate that the Veteran has 
been diagnosed with either a disability of the feet or varicose 
veins of the lower extremities bilaterally.  According to a 
private April 2008 lower extremity arterial duplex, there were no 
significant areas of arterial stenosis in either lower extremity.  
The record contains no other medical evidence diagnosing these 
claimed disabilities.  There must be a current diagnosis of a 
disorder for service connection to be granted.  Hickson v. West, 
12 Vet. App. 247, 252 (1999).  Without a medical diagnosis of 
these disorders, the Board must deny the Veteran's claims.  See 
Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the 
existence of a current disability is the cornerstone of a claim 
for VA disability compensation).  The Board recognizes that the 
Veteran has testified to pain in these areas.  However, pain 
alone is not a disability for VA compensation purposes.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  

The preponderance of the above evidence demonstrates that the 
Veteran is not entitled to service connection for a disability of 
either lower extremity, to include a disability of the knees, 
ankles, feet, or otherwise.  The service treatment records 
indicate that the Veteran did not suffer from any disability of 
either lower extremity at the time of her separation from active 
duty.  There is also no evidence of a currently diagnosed 
disability of the feet or varicose veins or credible evidence 
linking any of the Veteran's claimed disabilities to military 
service.  The Board recognizes that the Veteran has testified 
that these disabilities began during military service, when she 
had to wear support stockings under her clothes to cope with the 
pain.  Lay assertions may serve to support a claim for service 
connection when they relate to the occurrence of events that are 
observable as a lay person or the presence of a disability or 
symptoms of a disability that are subject to lay observation.  
38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay 
evidence as potentially competent to support the existence of a 
disability even when not corroborated by contemporaneous medical 
evidence).  

However, while the Veteran may be competent to offer such 
testimony, the Board does not find it to be credible.  There is 
no evidence of any leg pain in the service treatment records, and 
the Veteran herself indicated at the time of separation from 
active duty that she did not suffer from bone, joint or other 
deformity, trick or locked knee, foot trouble or neuritis.  In 
addition, she wrote that her health was good and denied all other 
significant medical history.  The Veteran signed her name to this 
statement in February 1974.  The Board finds the declarations 
made by the Veteran at the time of separation to be more reliable 
than her recollections now offered more than three decades later.  
Also, the first medical evidence of record referencing any joint 
pain is from March 2007, and according to this record, it had 
only existed for the past three months.  As such, the Board does 
not find this testimony to be credible.  

The Board also notes that the Veteran testified during her 
September 2010 hearing that during her separation examination, 
the examiner offered her a prepared form with "x's on the yes 
column on everything" and told her to sign because she did not 
deserve anything else since she was getting out of military 
service.  Without addressing the reliability of this assertion, 
the Board notes that it is not relevant to the Veteran's claim.  
The Veteran herself placed x's on her report of medical history 
denying a history of the previously noted symptomatology and she 
referred to her own health as good.  Therefore, this testimony 
does not support the Veteran's claim of in-service 
symptomatology, since she explicitly denied it in her own report.  

Since the preponderance of the evidence is against the claim, the 
provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are 
not applicable.  The preponderance of the evidence is against the 
Veteran's claims and they must be denied.





ORDER

Entitlement to service connection for a left leg disability 
(claimed as shin splints and burning pain) is denied.  

Entitlement to service connection for a right leg disability 
(claimed as shin splints and burning pain) is denied.  

Entitlement to service connection for a left knee disability is 
denied.  

Entitlement to service connection for a right knee disability is 
denied.  

Entitlement to service connection for a left ankle disability is 
denied.  

Entitlement to service connection for a right ankle disability is 
denied.  

Entitlement to service connection for a left foot disability is 
denied.  

Entitlement to service connection for a right foot disability is 
denied.  

Entitlement to service connection for varicose veins of the lower 
extremities bilaterally is denied.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


